Citation Nr: 0029943	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  99-08 501A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for major depressive 
disorder with anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Kelly, Counsel


REMAND

The veteran had active service from June 1971 to June 1973.

This appeal arises from a July 1998 rating decision in which 
the Denver, Colorado, Department of Veterans Affairs (VA) 
regional office (RO), in part, denied entitlement to service 
connection for major depressive disorder with anxiety.  In 
his substantive appeal the veteran requested a hearing before 
a member of the Board of Veterans' Appeals (also known as a 
Veterans Law Judge) at the RO.  

In September 1999, the RO issued a supplemental statement of 
the case.

Later in September 1999, the veteran indicated that he 
desired a videoconference hearing in lieu of an in person 
hearing.  Thereafter the veteran responded to the notice of 
the September 1999 supplemental statement of the case by 
indicating that he had "nothing to add at this time and ask 
that my claim be forwarded to the Board."  He has not 
withdrawn his request for hearing and has not yet been 
afforded an opportunity for that hearing.

The RO should, in accordance with all 
applicable laws and regulations, afford 
the veteran the opportunity for a 
videoconference hearing before a Member 
of the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



